Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given through telephonic conversation with Peter C. Mei on 01/28/2022.

Claims
AMENDMENTS TO THE CLAIMS:
3.	This listing of claims will replace all prior versions in the application.

(Cancelled)
(Currently Amended) A method comprising: 
providing a cloud-based environment having one or more storage devices that hosts shared objects, wherein the shared objects are accessible by two or more users that collaborate by accessing a same object at a same point in time;
granting access to both a first user and a second user to edit the same object at the same point in time, wherein the first user edits a first instance and the second user edits a second instance of the same object;

determining a set of remediation tool options to address the potential modification conflicts, wherein the set of remediation tool options corresponds to a display of multiple editing tools from which a specific editing tool is selectable to resolve the one or more potential modification conflicts, wherein 
the set of remediation tool options are determined by using at least a tool knowledge base, wherein the tool knowledge base comprises information corresponding to at least one of a text redline markup capability, a formatting redline markup capability, a list markup capability, a table markup capability, a vector graphic markup capability, a form redline capability, an HTML element redline capability, a scripting language markup capability, or any combination thereof.
(Previously Presented) The method of claim 2, further comprising
	 accepting a user selection of one of the set of remediation tool options.
(Previously Presented) The method of claim 2, wherein determining the set of remediation tool options is based at least in part on a preference setting.
(Previously Presented) The method of claim 2, wherein determining the set of remediation tool options is based at least in part on a history log.
(Previously Presented) The method of claim 2, wherein the modification event is at least one of a save operation event, an auto-save operation event, a scroll away event, a 
(Previously Presented) The method of claim 2, wherein the specific editing tool is at least one of a document editor tool, a web page editing tool, an image processing tool, or a spreadsheet editing tool.
(Currently Amended) The method of claim 2, wherein the tool knowledge base comprises at least 
(Cancelled)
(Currently Amended) A computer program product, embodied in a non-transitory computer readable medium, the non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by a processor, causes the processor to perform a set of acts, the set of acts comprising:
providing a cloud-based environment having one or more storage devices that hosts shared objects, wherein the shared objects are accessible by two or more users that collaborate by accessing a same object at a same point in time;
granting access to both a first user and a second user to edit the same object at the same point in time, wherein the first user edits a first instance and the second user edits a second instance of the same object;
detecting an occurrence of a modification event pertaining to the first instance or the second instance that corresponds to one or more potential modification conflicts;
, wherein 
the set of remediation tool options are determined by using at least a tool knowledge base, wherein the tool knowledge base comprises information corresponding to at least one of a text redline markup capability, a formatting redline markup capability, a list markup capability, a table markup capability, a vector graphic markup capability, a form redline capability, an HTML element redline capability, a scripting language markup capability, or any combination thereof.
(Previously Presented) The computer program product of claim 10, further comprising
	accepting a user selection of one of the set of remediation tool options.
(Previously Presented) The computer program product of claim 10, wherein determining the set of remediation tool options is based at least in part on a preference setting.
(Previously Presented) The computer program product of claim 10, wherein determining the set of remediation tool options is based at least in part on a history log.
(Previously Presented) The computer program product of claim 10, wherein the modification event is at least one of a save operation event, an auto-save operation event, a scroll away event, a navigating event, an expiration of an editing,
(Previously Presented) The computer program product of claim 10, wherein the specific editing tool is at least one of a document editor tool, a web page editing tool, an image processing tool, or a spreadsheet editing tool.
(Currently Amended) The computer program product of claim 10, wherein the tool knowledge base comprises at least 
(Currently Amended) A system comprising:
a storage facility to store an object on one or more storage devices in a cloud-based environment that hosts shared objects accessible by two or more users; and 
a server or servers that carry out acts of:
providing a cloud-based environment having one or more storage devices that hosts shared objects, wherein the shared objects are accessible by two or more users that collaborate by accessing a same object at a same point in time;
granting access to both a first user and a second user to edit the same object at the same point in time, wherein the first user edits a first instance and the second user edits a second instance of the same object;
detecting an occurrence of a modification event pertaining to the first instance or the second instance that corresponds to one or more potential modification conflicts;
determining a set of remediation tool options to address the potential modification conflicts, wherein the set of remediation tool options corresponds to a display of multiple editing tools from which a , wherein 
the set of remediation tool options are determined by using at least a tool knowledge base, wherein the tool knowledge base comprises information corresponding to at least one of a text redline markup capability, a formatting redline markup capability, a list markup capability, a table markup capability, a vector graphic markup capability, a form redline capability, an HTML element redline capability, a scripting language markup capability, or any combination thereof.
(Previously Presented) The system of claim 17, wherein determining the set of remediation tool options is based at least in part on a preference setting.
(Previously Presented) The system of claim 17, wherein determining the set of remediation tool options is based at least in part on a history log.
(Currently Amended) The system of claim 17, wherein the tool knowledge base comprises at least 
(Cancelled)

Reasons for Indicating Allowable Subject matter
4.	Applicant's arguments filed on 01/18/2022 have been fully considered. The prior art fail to either disclose or suggest the combination of features as arranged and claimed by applicant. In 
The dependent claims 3-8, 11-16 and 18-20 being further limiting the independent claims, definite and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.

/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171